                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

                              )
  KEVIN SROGA,                )
                              )
         Plaintiff,           )
                              )               No. 18 CV 1749
        v.                    )
                                              Judge Virginia M. Kendall
                              )
  CITY OF CHICAGO, DEPARTMENT )
  OF POLICE and THE STATE OF
  ILLINOIS,                   )
                              )
         Defendants.          )
                              )
                              )

                   MEMORANDUM OPINION AND ORDER

      Kevin Sroga brings this suit against the City of Chicago, Department of Police,

and the State of Illinois in connection with his unsuccessful application to become a

Police Officer. After consolidating this suit with a factually similar suit Sroga had

filed, the Court directed Sroga to file a consolidated complaint. (Dkt. 55). He has

done so, alleging claims including age, race, and gender discrimination and various

state-law claims. The City of Chicago has moved to dismiss Sroga’s consolidated

complaint. For the reasons stated here, the City’s motion to dismiss under Federal

Rule of Civil Procedure 12(b)(1) is denied. The City’s motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6) is granted in part and denied in part. The City’s

motion to dismiss is denied as to Counts II and III. The Court grants the City’s

motion to dismiss Counts I and IV–IX and does so without prejudice, with leave for



                                     Page 1 of 17
Sroga to amend his complaint consistent with this opinion, if possible, within 21 days

of the publication of this opinion.

                                      BACKGROUND

      The following factual allegations are taken from Sroga’s consolidated

complaint (Dkt. 65) and are assumed true for purposes of this motion. W. Bend Mut.

Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).

      Sroga responded to an October 2013 job announcement posted by the City for

the position of Probationary Police Officer. (Dkt. 65 at ¶ 12). The announcement

advertised that applicants who passed a written exam, supplied required documents,

and who otherwise met certain minimum qualifications would be considered for hire.

(Id. at ¶ 13). The announcement provided that qualifying candidates would receive

a lottery number which would serve as the order of selection for hire. (Id. at ¶ 13).

      Sroga applied for the position and took the Chicago Police Officer Entry

Examination on December 14, 2013. (Id. at ¶ 15). Soon after, Sroga received a letter

from the testing agency stating that he had passed the exam and that his lottery

number was 1,546 out of 12,713, and that he would be called for the hiring process

according to his lottery number. (Id. at ¶¶ 17–18).

      Sroga continued on in the hiring process and in October 2014 took the

P.O.W.E.R. test—an agility test. (Id. at ¶¶ 21, 23–24). The P.O.W.E.R. test has

different passing standards for male and female applicants. (Id. at ¶ 22). Sroga

passed the P.O.W.E.R. test and was further processed for psychological testing, drug

testing, medical exams, and more, which he completed. (Id. at ¶ 25).



                                       Page 2 of 17
       While not entirely clear from the consolidated complaint, it appears that, in

2015, Sroga again applied to take the “Police Officer Exam.” (Id. at ¶¶ 20 & n.1, 25).

He notes that he was 40 years old when he applied to take the exam but was 41 years

old when the exam was administered. (Id.).

       The City of Chicago Municipal Code § 2-152-410(e) provides that “no person

above the age of 40 may receive initial appointment as a probationary career service

police officer with the police department.” On November 16, 2014, Sroga turned 40

years old. (Id. at ¶ 26). Sroga alleges that after this time, the City ceased processing

his application. (Id. at ¶ 32). Sroga received no communications from the City or any

other entity notifying him that his applications had been disqualified or that he was

no longer being considered for the position. (Id. at ¶¶ 35–36). Sroga has reached out

to the City, and the City has informed him that he has not been disqualified from

consideration. (Id. at ¶¶ 35–37). Despite this, he has not received further processing.

(Id. at ¶¶ 35–37, 46). Sroga alleges that the City has continued to process applicants

who are younger or who are Black and Hispanic, including those who had a lottery

number higher than his and who should have been processed after him. (Id. at ¶¶

40, 49, 55).

                                LEGAL STANDARD

       In reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(1) for lack of subject-matter jurisdiction, the plaintiff must carry his burden of

establishing that jurisdiction is proper. Ctr. for Dermatology & Skin Cancer, Ltd. v.

Burwell, 770 F.3d 586, 588–89 (7th Cir. 2014). To determine whether jurisdiction



                                      Page 3 of 17
exists, the Court turns to the complaint along with evidence outside of the pleadings.

Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 444 (7th Cir. 2009). A court

lacking subject-matter jurisdiction must dismiss the action without proceeding to the

merits. See MAO-MSO Recovery II, LLC v. State Farm Mut. Auto. Ins. Co., 935 F.3d

573, 581 (7th Cir. 2019).

      To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the complaint “must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks omitted). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The Court is “not bound to accept

as true a legal conclusion couched as a factual allegation.” Olson v. Champaign Cty.,

Ill., 784 F.3d 1093, 1099 (7th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Toulon v. Cont’l Cas. Co., 877 F.3d

725, 734 (7th Cir. 2017) (quoting Iqbal, 556 U.S. at 678.).

                                     DISCUSSION

      Sroga brings claims for age discrimination against the City (Count I), race

discrimination against the City (Counts II and III), and gender discrimination

against the City and State (Count IV). He also brings a claim under Monell v. Dep’t

of Soc. Servs. of City of New York, 436 U.S. 658 (1978), against the City and State

(Count V), negligence and gross negligence claims against the City (Counts VI and



                                       Page 4 of 17
VII), and intentional and negligent infliction of emotional distress claims against the

City (Counts VIII and IX). (Dkt. 65). 1

       A. Standing and Ripeness

       The City has alleged that Sroga lacks standing to bring his complaint because

he has not suffered any injury. See McGarry & McGarry, LLC v. Bankr. Mgmt. Sols.,

Inc., 937 F.3d 1056, 1063 (7th Cir. 2019) (noting that standing requires “(1) a concrete

and particularized injury in fact that is (2) fairly traceable to the alleged action of the

defendant and (3) likely to be redressed by a favorable decision”). An injury in fact is

established when a plaintiff shows that he suffered “an invasion of a legally protected

interest which is (a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992))

(internal quotation marks and citations omitted). To be concrete, an injury must be

de facto, meaning that it must actually exist. Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1549 (2016).

       There has been no injury, the City says, because Sroga admits that he “has not

been officially disqualified from consideration for the position.” (Dkt. 67 at 5). At the

pleading stage, however, we must accept Sroga’s factual allegations as true and draw

permissible inferences in his favor. See Schumacher, 844 F.3d at 675. Sroga has

sufficiently alleged that candidates were to be processed in lottery order, yet the City

processed candidates out of order, bypassing Sroga. In other words, he alleges that

the City passed over his application in order to hire others.                 Further, his 2013


1 Any references to a “class” are disregarded. This Court previously denied Sroga’s motion for class
certification. (Dkt. 63).

                                           Page 5 of 17
application (and, later, a 2015 reapplication) has been pending without processing for

approximately five years. It is reasonable to infer, given the time that has passed,

that the City does not intend to continue processing Sroga’s application. Sroga has

alleged an injury sufficient to proceed. See Wilson v. Cook Cty., 742 F.3d 775, 784

(7th Cir. 2014) (“To proceed on a refusal-to-hire claim, a plaintiff must at a minimum

establish that she suffered some adverse employment action, namely, that she was

passed over for a job.”).

       It may be that the City can show that the procedure followed here was in

accordance with standard practice, that others were hired before Sroga but not

instead of him, and that Sroga remains in consideration for the position of

Probationary Police Officer. The City, however, has not done so. At this stage of the

litigation, were the Court to accept the City’s argument, the Court would in essence

be saying that the City could avoid all hiring-discrimination claims merely by leaving

applications pending indefinitely and never sending rejection notices. The Court

declines to do so.

       Asserting the same reasoning, the City also argues that any challenge Sroga

may make to City of Chicago Municipal Code § 2-152-410(e) is not ripe for review

because his application has yet to be rejected under this provision.           “Ripeness

concerns may arise when a case involves uncertain or contingent events that may not

occur as anticipated, or not occur at all.” Wisconsin Right to Life State Political Action

Comm. v. Barland, 664 F.3d 139, 148 (7th Cir. 2011); see also Meridian Sec. Ins. Co.

v. Sadowski, 441 F.3d 536, 538 (7th Cir. 2006) (stating that a claim is not ripe when



                                       Page 6 of 17
the asserted injury is contingent on “future events”). Again, Sroga has alleged that

his application processing abruptly halted when he turned 40. He further alleges

that up to and after that time, he was passed over for hire in favor of various

applicants. His injury is not contingent, it has come to pass, and his claim is ripe for

review.

       B. Age Discrimination

       We turn then to the City’s Rule 12(b)(6) arguments. 2 Its first pertains to Count

I, Sroga’s age discrimination claim.           Sroga alleges that when he turned 40, his

applications “apparently ceased/stopped for no apparent reason.” (Dkt. 65, ¶ 32). He

attributes this to City of Chicago Municipal Code § 2-152-410(e), which provides that

“no person above the age of 40 may receive initial appointment as a probationary

career service police officer with the police department.” Sroga brings his claim under

the Age Discrimination in Employment Act (“ADEA”). “The ADEA protects workers

40 years of age and older from age-based employment discrimination” and prohibits

the failure or refusal to hire an individual in the protected class because of his age.

Wrolstad v. Cuna Mut. Ins. Soc’y, 911 F.3d 450, 454 (7th Cir. 2018); see 29 U.S.C.

§§ 621, et seq.

       As the City points out, though, the ADEA has an exemption allowing local

governments to put age restrictions, enacted after September 30, 1996, on the hiring




2 Sroga did not address the City’s 12(b)(6) arguments, instead asking this Court to first rule on the
City’s 12(b)(1) arguments and then, pending that ruling, allow Sroga to respond to the 12(b)(6)
arguments. Given that Sroga was given more than one extension to respond to the City’s motion to
dismiss and was notified that the Court was prepared to rule without the benefit of his response, his
request is denied. (Dkt. 73, 77).

                                           Page 7 of 17
of law enforcement officers “pursuant to a bona fide hiring or retirement plan that is

not a subterfuge to evade the purposes of” the ADEA. 29 U.S.C. § 623(j). The City

argues that § 2-152-410(e) falls within this exemption and applies to Sroga. Section

623(j) of the ADEA provides the City with an affirmative defense, which complaints

typically “need not anticipate, and attempt to plead around.” Davis v. Indiana State

Police, 541 F.3d 760, 763 (7th Cir. 2008). But “dismissal is appropriate if Plaintiff’s

complaint, and his arguments in support, conclusively demonstrate that his claim is

not legally viable.” Ledbetter v. City of Chicago, No. 13 CV 9302, 2014 WL 4555579,

at *3 (N.D. Ill. Sept. 15, 2014) (citing Minch v. City of Chicago, 363 F.3d 615, 618 (7th

Cir. 2004)). Here, Sroga’s claim is not legally viable.

      Sroga argues that the ordinance should only have applied to him when he

turned 41 years old, on November 16, 2015, because it is not until that time that he

became “above the age of 40.” (Dkt. 65, ¶ 33). He further alleges that the City

willfully failed to refer him for hire prior to turning 41 so that his hiring would be

prevented by the ordinance. (Id. at ¶ 54). Sroga points to no case law supporting his

construction of § 2-152-410(e). The City, on the other hand, has observed that courts

in this district have generally understood § 2-152-410(e) to apply to 40-year-old

applicants. See e.g., Ledbetter, 2014 WL 4555579, at *3; Vicenteno v. City of Chicago,

No. 14 CV 2574, 2014 WL 4122863, at *1 (N.D. Ill. Aug. 21, 2014). This Court agrees

with the City and with the courts that have previously addressed § 2-152-410(e). In

interpreting § 2-152-410(e), the Court must give its words “their ordinary,

contemporary, common meaning.” Hively v. Ivy Tech Cmty. Coll. of Indiana, 853 F.3d



                                      Page 8 of 17
339, 362 (7th Cir. 2017) (quoting Sandifer v. U.S. Steel Corp., 571 U.S. 220, 227

(2014)). Above means “exceeding in number, quantity, or size: more than.” Merriam-

Webster’s Online Dictionary, https://www.merriam-webster.com/dictionary/above

(last visited Oct. 11, 2019). Time is continuous, and once a person celebrates his

fortieth birthday, he is “more than” or “above” forty. The Seventh Circuit appears to

accept such a construction—it has referred to persons being “over” a certain age as

including persons of that age. See e.g., Tubergen v. St. Vincent Hosp. & Health Care

Ctr., Inc., 517 F.3d 470, 473 (7th Cir. 2008) (describing the ADEA as protecting “those

over the age of forty”).

       Sroga further argues that § 2-152-410(e) was enacted as a subterfuge to avoid

the ADEA, which would mean that it does not fall within the ADEA’s exemption.

(Dkt. 65 ¶¶ 41, 43, 74–75); 29 U.S.C. § 623(j). Yet he has alleged no facts supporting

such a subterfuge.     He has alleged only that the ordinance was used to reject

applicants based on age. He has not alleged that § 2-152-410(e) is “designed to evade

portions of the ADEA other than the age rules,” as is required to show a subterfuge.

Davis, 541 F.3d at 762; see also, e.g., Ledbetter, 2014 WL 4555579, at *3 (“An age-

based prohibition on hiring is a ‘subterfuge’ if it is used to achieve a different form of

discrimination—if used, for example, to pay older employees less, or to retaliate

against employees who oppose age discrimination.”).

       Count I is dismissed.     Sroga has alleged that the City failed to hire him

pursuant to § 2-152-410(e), yet he has not pled sufficient facts to state a legally viable




                                       Page 9 of 17
claim that § 2-152-410(e) is anything other than a bona fide hiring plan permissible

under the ADEA.

       C. Race Discrimination

       Counts II and III allege reverse racial discrimination under 42 U.S.C. § 1981,

42 U.S.C. § 1983, and Title VII, 42 U.S.C. § 2000e-2.               Both counts allege both

disparate impact and disparate treatment. Sroga alleges that the City passed over

his lottery number in order move along applicants who had been Chicago Public

Schools (“CPS”) students. (Dkt. 65, ¶ 59). 3 He states that this is part of a program

which provides preferential treatment to these students and has a disparate impact

in that it results in more black and Hispanic applicants being appointed to the Police

Department. (Id. at ¶ 58–59). He also alleges intentional discrimination; he claims

that the program is a “mere subterfuge” and was put in place with the intent to

disfavor white applicants. (Id. at ¶ 59).

       Count II alleges a Title VII claim. Disparate impact claims require no proof of

discriminatory motive and ‘“involve employment practices that are facially neutral in

their treatment of different groups but that in fact fall more harshly on one group

than another and cannot be justified by business necessity.’” Puffer v. Allstate Ins.

Co., 675 F.3d 709, 716 (7th Cir. 2012) (quoting Int’l Bhd. of Teamsters v. United

States, 431 U.S. 324, 335 n. 15 (1977)). The City has failed to address Sroga’s




3Although Sroga’s application was eventually halted because he turned 40, he was given a lottery
number and began moving through the application process based on this number nearly a year before
he turned 40. (Dkt. 65, ¶¶ 17-18).

                                         Page 10 of 17
disparate impact allegations and so to the extent Count II alleges a disparate-impact

claim the City’s motion to dismiss is denied.

      The City has addressed Sroga’s arguments regarding disparate treatment, also

known as intentional discrimination. Ernst v. City of Chicago, 837 F.3d 788, 794 (7th

Cir. 2016). It argues that Sroga has not made out a prima facie case for a reverse

discrimination suit, i.e. a suit “brought by a white plaintiff or a man,” because he has

not alleged the required “background circumstances sufficient to demonstrate that

the particular employer has reason or inclination to discriminate invidiously against

whites or men or evidence that there is something fishy about the facts at hand.”

Hague v. Thompson Distribution Co., 436 F.3d 816, 820 (7th Cir. 2006) (internal

quotation marks omitted). The same requirement applies to Title VII, § 1981, and

§ 1983 claims. See id. at 821–22; Friedel v. City of Madison, 832 F.2d 965, 971 (7th

Cir. 1987).

      Sroga may ultimately be required to establish a prima facie case of

discrimination before the burden shifts to the City to demonstrate a permissible and

nondiscriminatory reason for the adverse employment action. See, e.g., McGowan v.

Deere & Co., 581 F.3d 575, 579 (7th Cir.2009). However, “the evidentiary burden a

Title VII plaintiff must eventually meet to prevail differs from the pleading standards

for a motion to dismiss.” See, e.g., Wyss v. Compact Indus., Inc., No. 13 C 5135, 2014

WL 960846, at *2 (N.D.Ill. Mar. 12, 2014); Vega v. Chicago Park Dist., 958 F.Supp.2d

943, 953 (N.D.Ill.2013).     Sroga is merely at the pleading stage where the

requirements in the race-discrimination context are minimal, and he need only allege



                                     Page 11 of 17
that he was passed over for employment because of his race. See Freeman v. Metro.

Water Reclamation Dist. of Greater Chicago, 927 F.3d 961, 965 (7th Cir. 2019). The

City has not argued that Sroga has failed to meet this minimal pleading standard,

and therefore its motion to dismiss Count II is denied.

       Count III alleges a violation of § 1983 premised on a violation of § 1981. The

City argues that Sroga cannot bring a § 1981 claim, but has failed to bear that out. 4

See Goldberg v. 401 N. Wabash Venture LLC, 755 F.3d 456, 467 (7th Cir. 2014) (“[T]he

prohibitions in 42 U.S.C. § 1981 are enforced against state actors by suits under

section 1983, because section 1981 does not provide remedies against state actors for

violation of its prohibitions.”). When bringing such a claim, “a plaintiff ‘must show

that the violation of his “right to make contracts” protected by § 1981 was caused by

a custom or policy within the meaning of Monell and subsequent cases.’” Campbell v.

Forest Pres. Dist. of Cook Cty., Ill., 752 F.3d 665, 669 (7th Cir. 2014) (quoting Jett v.

Dallas Indep. Sch. Dist., 491 U.S. 701, 736 (1989)). Sroga has alleged that he was

passed over for hire in favor of minority candidates as result of the City of Chicago’s

official policy of giving preferential treatment to CPS students, which, he alleges, is

a guise to disfavor white applicants. (Dkt. 65 ¶¶ 63–64); see Estate of Sims ex rel.

Sims v. Cty. of Bureau, 506 F.3d 509, 514 (7th Cir. 2007) (“In order to state a § 1983

claim against a municipality, the complaint must allege that an official policy or




4 The City points to earlier pleadings, in which it pointed out that § 1981 provides a remedy for
violations committed by private actors, not state actors. (Dkt. 29 at 6); see Campbell v. Forest Pres.
Dist. of Cook Cty., Ill., 752 F.3d 665, 667 (7th Cir. 2014). The City argues that Sroga conceded that
Count III should be dismissed. But what Sroga said was that he should have brought Count III
pursuant to § 1983, which he has done. (Dkt. 40 ¶ 27).

                                           Page 12 of 17
custom not only caused the constitutional violation, but was ‘the moving force’ behind

it.”). The City has not shown that Sroga is not permitted to bring a § 1981 claim. Any

argument pertaining to this claim regarding whether Sroga established a prima facie

case of reverse discrimination fails for the same reasons as Count II. The City has

not made any other arguments pertaining to the sufficiency of Count III and so the

motion to dismiss the Count is denied. In amending his complaint, however, and in

any future motions to dismiss, the Court advises Sroga and the City to address the

consequence of alleging disparate impact under § 1981. See Mozee v. Am. Commercial

Marine Serv. Co., 940 F.2d 1036, 1051 (7th Cir. 1991) (“[P]roof of disparate impact

does not support section 1981 liability since intentional discrimination is required.”).

      D. Gender Discrimination

      Count IV alleges reverse gender discrimination under Title VII and under

§ 1983 pursuant to the Equal Protection Clause of the Fourteenth Amendment.

Courts evaluate claims under Title VII and § 1983 using the same standard. de Lima

Silva v. Dep’t of Corr., 917 F.3d 546, 559 (7th Cir. 2019). To state a claim for sex

discrimination under either, the plaintiff “need only aver that the employer instituted

a (specified) adverse employment action against the plaintiff on the basis of [his] sex.”

Carlson v. CSX Transp., Inc., 758 F.3d 819, 827 (7th Cir. 2014) (quoting Tamayo v.

Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008)).

      Sroga alleges that as part of the application process, all applicants had to

undergo the P.O.W.E.R. agility test, and that the passing standards for women are

lesser than the passing standards for men. (Dkt. 65, ¶ 22). As a result, he alleges, it



                                      Page 13 of 17
is much easier for women to be hired. (Id. at ¶ 70). The City correctly points out,

however, that nowhere in his complaint does Sroga allege that he suffered an adverse

employment action, i.e. that he was passed over for hire in favor of a female candidate,

as a result of these differing standards. Sroga has therefore failed to state a claim

under either Title VII or § 1983 and Count IV is dismissed.

       E. Monell Claim

       In Count V, Sroga alleges a Monell claim premised on the age and gender

discrimination he alleged in Counts I and IV. As a municipality, the City may be

subject to § 1983 liability under Monell for constitutional violations caused by: “(1) an

official policy adopted and promulgated by its officers; (2) a governmental practice or

custom that, although not officially authorized, is widespread and well settled; or (3)

an official with final policy-making authority.” Thomas v. Cook Cty. Sheriff’s Dep’t,

604 F.3d 293, 303 (7th Cir. 2010). For the reasons described above, Sroga has not

sufficiently alleged any violation in Counts I or IV. His Monell claim therefore fails. 5

See Petty v. City of Chicago, 754 F.3d 416, 424 (7th Cir. 2014) (“[I]f no constitutional

violation occurred in the first place, a Monell claim cannot be supported.).

       F. State-Law Claims

       Counts VI and VII, alleging negligence and gross negligence respectively, are

based on the misapplication of City of Chicago Municipal Code § 2-152-410(e). As

described above, Sroga has failed to allege that the statute was misapplied and so

these claims fail. Count VI also alleges generally that the City was negligent for


5Although not necessary to resolve Count V, the parties have cited no authority addressing whether
an ADEA claim may be the basis of Monell liability.

                                         Page 14 of 17
referring younger applicants with higher lottery numbers before Sroga, even before

he turned 40. Yet negligence requires that the City owed Sroga a duty. Guvenoz v.

Target Corp., 30 N.E.3d 404, 422 (Ill. App. Ct. 2015). Although Sroga states in a

conclusory manner that the City owed him a duty (Dkt 65 ¶ 83), he does not allege

facts explaining what the duty was or why it existed. He has therefore failed to state

a claim under Count VI. The City’s motion to dismiss Counts VI and VII is granted.

      Count VIII alleges a claim for intentional infliction of emotional distress

(“IIED”). Under Illinois law, an IIED claim requires that the plaintiff show: (1)

extreme and outrageous conduct by the defendant, (2) either intent to cause distress

or knowledge that there was a high probability that the defendant’s conduct would

cause severe emotional distress, and (3) that severe emotional distress actually

resulted. Dixon v. Cty. of Cook, 819 F.3d 343, 351 (7th Cir. 2016) (citing Feltmeier v.

Feltmeier, 798 N.E.2d 75, 80 (Ill. 2003)). Sroga has alleged only that he suffered

“emotional distress such as worrying, grief” and “financial, mental, and emotional

distress.” (Dkt 65 ¶ 95.) This is not the type of distress sufficient to allege such a

claim. Under Illinois law, emotional distress such as “fright, horror, grief, shame,

humiliation and worry is not sufficient” to establish “severe emotional distress” for

purposes of a claim for intentional infliction of emotional distress. See e.g., Lovi v.

Vill. of Arlington Heights, 62 F. Supp. 3d 756, 769 (N.D. Ill. 2014) (quoting Adams v.

Sussman & Hertzberg, Ltd., 684 N.E.2d 935, 942 (Ill. App. Ct. 1997)). Further, Sroga

only argues by assertion the City’s hiring actions were taken with “willfulness and

reckless indifference. . . intending to cause him harm. . . in relation to emotional



                                     Page 15 of 17
distress.” (Dkt. 65, ¶ 94.) He does not plead factual allegations to support this. Sroga

therefore fails to sufficiently allege a claim for IIED. Count VIII is dismissed.

      Count IX (incorrectly designated as Count IV) alleges negligent infliction of

emotional distress. Under Illinois law, “a direct victim’s claims for negligent infliction

of emotional distress must include an allegation of contemporaneous physical injury

or impact.” Schweihs v. Chase Home Fin., LLC, 77 N.E.3d 50, 59 (Ill. 2016). Sroga

has failed to allege as much and has therefore failed to state a claim. Count IX is

dismissed.

      G. Punitive Damages

      Finally, the City has moved to strike Sroga’s prayer for punitive damages. As

the City notes, it is not subject to punitive damages in suits under § 1983, Title VII,

or the ADEA. 42 U.S.C. § 1981a(b)(1); Robinson v. City of Harvey, Ill., 617 F.3d 915,

916 (7th Cir. 2010); Franzoni v. Hartmarx Corp., 300 F.3d 767, 773 (7th Cir. 2002).

The City’s motion to strike is granted to the extent Sroga alleges punitive damages

for these claims.

                                    CONCLUSION

      The City’s motion to dismiss is granted in part and denied in part. Counts I

and IV–IX are dismissed without prejudice. The Court grants Sroga leave to amend

his complaint consistent with this opinion, if possible, within 21 days of the

publication of this Opinion. The City’s motion to dismiss is denied as to Counts II

and III. For the Counts that remain pending, the Court has denied the motion to

dismiss because the City has in large part failed to attack the sufficiency of the



                                      Page 16 of 17
consolidated complaint. Should Sroga choose to amend the complaint, the City may

wish to more thoroughly address whether Sroga has adequately pleaded each Count

in a future motion to dismiss.



                                     ____________________________________
                                     Virginia M. Kendall
                                     United States District Judge

Date: October 16, 2019




                                  Page 17 of 17
